United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 03-10913
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

RICARDO FLORES-VARGAS,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:03-CR-140-A-ALL
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Court-appointed appellate counsel for defendant Ricardo

Flores-Vargas has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of counsel’s brief, Flores-Vargas’s one-

page response, and the record discloses no nonfrivolous issues

for appeal.    Appointed counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

the appeal is DISMISSED.    See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.